DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “heating grid comprises an outer ring surrounding the inner ring and separated from the inner ring by elongated nodes of radial elongation greater than the radial elongation of the nodes of the inner ring radially adjacent to the elongated nodes” of claims 10-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0234266 A1 to Bartolo et al. (Bartolo).
In reference to claim 1, Bartolo discloses a heating element for an exhaust gas purification device of a vehicle, to be arranged in an exhaust gas circulation duct, the heating element extending around a central axis and comprising: a central support (64, Fig. 3) defined around the central axis, a heating grid (74) extending radially around the central support, and a connecting element (42) comprising a plurality of mounting brackets comprising: at least a first part (56, alternatively, 60) connecting the plurality of mounting brackets to the heating grid, at least a second part (44) connecting the plurality of mounting brackets to the exhaust gas circulation duct, intended to be directly or indirectly attached to the exhaust gas circulation duct, and at least one intermediate section (the area between 44 and 56) connecting the first connecting part to the second connecting part, and wherein the connecting element is at least partially radially flexible (44 is described as being able to be bent, par. 0066).
In reference to claim 2, Bartolo discloses the heating element according to claim 1, wherein the connecting element comprises an electrically conductive (par. 0055) peripheral frame (42) defined about the central axis and having an inner edge (50) and an outer edge (52), the plurality of mounting brackets being connected to the outer edge of the electrically conductive peripheral frame, the first connecting part (56) of the plurality of mounting brackets being connected to the electrically conductive peripheral frame, the electrically conductive peripheral frame connecting the first connecting part to the heating grid (see Fig. 3).
In reference to claim 3, Bartolo discloses the heating element according to claim 2, wherein each mounting bracket is rigid, the electrically conductive peripheral frame having at least one opening making this electrically conductive peripheral frame radially flexible at the at least one opening (the frame is a ring and entirely open; the metal material is inherently flexible given appropriate force).
In reference to claim 4, Bartolo discloses the heating element according to claim 1, wherein each mounting bracket is radially flexible, the at least one intermediate section of each mounting bracket radially defining an inner opening (62) between the second connecting part and the heating grid, the at least one intermediate section being shaped to be elastically deformed by radially reducing or increasing the inner opening.
In reference to claim 5, Bartolo discloses the heating element according to claim 1, wherein the first connecting part (56 or 60) of each mounting bracket is angularly offset about the central axis relative to the second connecting part (44) of a respective mounting bracket of the plurality of mounting brackets.
In reference to claim 6, Bartolo discloses the heating element according to claim 1, wherein the heating grid is formed of strands connected by nodes (80, Fig. 4), the heating grid comprising an inner ring (64), each of the nodes of the inner ring being angularly offset with respect to each of the nodes radially adjacent thereto to form inner lines (see Figs. 2-4).
In reference to claim 7, Bartolo discloses the heating element according to claim 6, wherein each of the nodes of the inner ring is angularly offset with respect to each of the nodes radially adjacent thereto to form the inner lines, each in the form of a curve (see Figs. 2-4).
In reference to claim 8, Bartolo discloses the heating element according to claim 6, wherein each of the nodes of the inner ring is angularly offset with respect to each of the nodes radially adjacent thereto to form the inner lines, each in the form of a curve of constant sign of concavity (see Figs. 2-4).
In reference to claim 9, Bartolo discloses the heating element according to claim 6, wherein each of the nodes of the inner ring being angularly offset with respect to each of the nodes radially adjacent thereto to form the inner lines forming at least one spiral part (see 80, Fig. 4).
In reference to claim 10, Bartolo discloses the heating element according to claim 6, wherein the heating grid comprises an outer ring (42) surrounding the inner ring and separated from the inner ring by elongated nodes of radial elongation greater than the radial elongation of the nodes of the inner ring radially adjacent to the elongated nodes (see Fig. 2; the radial distance between nodes near the center appears smaller than the radial distance between nodes near the outer ring).
In reference to claim 11, Bartolo discloses the heating element according to claim 10, wherein each of the nodes of the outer ring is angularly offset with respect to each of the nodes radially adjacent thereto to form outer lines (see Fig. 2).
In reference to claim 12, Bartolo discloses the heating element according to claim 10, wherein each of the nodes of the outer ring is angularly offset with respect to each of the nodes radially adjacent thereto to form outer lines, each in the shape of a curve (see Fig. 2; since the nodes 80 are staggered, tracing the nodes from outer to inner rings will form a curve).
In reference to claim 13, Bartolo discloses the heating element according to claim 10, wherein each of the nodes of the outer ring is angularly offset with respect to each of the nodes radially adjacent thereto to form outer lines, each in the shape of a curve of constant sign of concavity (again, see Fig. 2; since the nodes 80 are staggered, tracing the nodes from outer to inner rings will form a curve).
In reference to claim 14, Bartolo discloses the heating element according to claim 10, wherein each of the nodes of the outer ring is angularly offset with respect to each of the nodes radially adjacent thereto to form the inner lines forming at least one spiral part (again, see Fig. 2; since the nodes 80 are staggered, tracing the nodes from outer to inner rings will form a curve).
In reference to claim 15, Bartolo discloses the heating element according to claim 6, wherein the heating grid is connected to the plurality of mounting brackets by elongated nodes of radial elongation greater than the radial elongation of the nodes of the inner ring radially adjacent to the elongated nodes (see Fig. 2; the radial distance between nodes decreases as they approach the center).
In reference to claim 16, Bartolo discloses an exhaust line comprising an exhaust gas circulation duct and the heating element according to claim 1, the second connecting part (44) of each mounting bracket being integral with the exhaust gas circulation duct (par. 0067).
In reference to claim 17, Bartolo discloses a vehicle comprising the exhaust line according to claim 16 (par. 0022).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0156289 A1, US 2006/0177358 A1 and US 2018/0291787 A1 each disclose a heating element that appears to also anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
03 February 2022